Title: To Thomas Jefferson from William Pinkney, 13 March 1806
From: Pinkney, William
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Baltimore. March 13th. 1806.
                        
                        I have had the Honor to receive, through Mr. Wagner, a confidential Explanation of your Views on the Subject
                            of a contingent special Mission to the Court of London, and the Nomination of a Successor to Mr. Munroe, who, it is
                            understood, desires to return to America.—
                        Altho I have mentioned to Mr. Wagner my Impressions with relation to each of these Subjects, it has occurred
                            to me to be proper that I should make them known to you in the Form of a direct written Communication.—I beg leave,
                            accordingly, to say that this additional proof of your Confidence is in the highest Degree grateful to me, and that I
                            shall be prepared to accept the Appointments, suggested by Mr. Wagner, whensoever it shall be thought fit to call upon me
                            to do so.—
                        My professional Engagements are numerous; but will, notwithstanding admit of my Departure from the United
                            States at a very short Warning.—My own private Affairs will require very little Arrangement.—
                        I have the Honor to be With the highest Respect and Consideration Your Most Obt. Hble Servant
                        
                            Wm Pinkney
                            
                        
                    